DETAILED ACTION

Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-22, drawn to a method for producing a metal foam.
Group II, claims 23 and 24, drawn to a composite material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Unity exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding claimed technical features.  “Special technical features” are defined as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  Rule 13.2.  
Lack of unity of invention may be directly evident a priori, i.e., before considering the claims in relation to any prior art, or may only become apparent a posteriori, i.e., after taking the prior art into consideration.  For example, independent claims to A+X, A+Y, X+Y can be said to lack unity a priori, as there is no subject matter common to all claims.  In the case of independent claims to A+X and A+Y, unity of invention is present a priori, as A is common to both claims.  However, if it can be established that A is known or obvious, there may be lack of unity a posteriori since A is not a technical feature that defines a contribution over the prior art. 
Groups I and II lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of the product of claim 23, the technical feature is not a special technical feature, as it does not make a contribution over the prior art in view of Barnhart et al., “Aluminum Foam Sandwich Panels” Manufacture, Metallurgy and Applications,” Advanced Engineering Materials, 2008, 19, No. 9 (“Barnhart”) (in file with receipt date of 06/05/2020).  Barnhart discloses aluminum foam sandwich panels (composite material).  Title; abstract.  The structures comprise an aluminum foam component (at least on first region) sandwiched between two metallic sheets (at least one second metal in the form of a non-foamable full material).  Fig. 2.  Thus, lack of unity becomes apparent a posteriori, i.e., after taking the prior art into consideration.  Accordingly, the prior art of the record supports the restriction of the claimed subject matter into the aforementioned groups.
Election by Telephone
In a voicemail from Kevin MacKenzie on 07/23/2021, a provisional election was made to prosecute the invention of Group I, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 23 and 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was submitted on 06/05/2020.  The IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the main constituent” (lines 1 and 2) lacks antecedent because there is no prior mention of a main constituent.  A suggested correction is “at least one first metal that contains a main constituent of Mg, Al, Pb, Au, Zn, Ti or Fe in a quantity of at least approximately 80 wt.% in relation to the quantity of the at least one first metal.”
Further regarding claim 1, the term “foaming agent” is indefinite because it is inconsistent with the specification.  Although claims may be clear on their face, claims may be indefinite if they conflict or are inconsistent with the specification.  See MPEP § 2173.03.  Specifically, the term “foaming agent” appears in the abstract and the specification as originally filed with respect to the present invention at page 1, lines 7 and 10 and at page 6, lines 19 and 23.  In those pages of the specification, there is no further explanation or definition of the term.  Additionally, the specification, including all examples, refers to the foamable mixture as containing a blowing agent in addition to the metal (page 10, lines 2-4; page 13, lines 34 to page 18, line 9; pages 29-33).  This creates confusion as to whether the foaming agent and the blowing agent are different entities due to the dissimilar nomenclature or whether they are the same entity due to their seemingly identical function of creating pores in the foam by the evolution of gas.  Thus, the scope of the claim cannot be determined.
Regarding claims 2-22, the claims are likewise rejected because they require all limitations of claim 1.
Further regarding claim 3, the phrase “the main constituent” (lines 1 and 2) lacks antecedent because there is no prior mention of a main constituent with respect to a second metal.  A suggested correction is “the at least one second metal contains a main constituent of Mg, Al, Pb, Au, Zn, Ti or Fe in a quantity of at least approximately 80 wt.%.”
Further regarding claim 3, the phrase “the at least one second metal contains the main constituent ... in a quantity of at least approximately 80 wt.% in relation to the quantity of at least the at least one first metal” (underlining added) is indefinite because the meaning is ambiguous.  It is unclear whether the at least approximately 80 wt.% of the main constituents of the second metal (i.e., Mg, Al, Pb, Au, Zn, Ti or Fe) is relative to the same element(s) of the main constituent (i.e., Mg, Al, Pb, Au, Zn, Ti or Fe) of the first metal or whether the at least approximately 80 wt.% is relative to total metal (any element) of the first metal.  Additionally, the limitation comparing a main constituent of the second metal relative to the first metal is not discussed in the specification as originally filed, so there is no basis from which to interpret claim 3.  
Further regarding claims 8-11, the term “at least one blowing agent” is indefinite because its relationship to the process lacks clarity.  It is unclear at what point in the process and/or to what mixture or component the blowing agent belongs (e.g., is the blowing agent part of the foaming mixture or part of the heatable bath?).
Further regarding claim 16, the claim is indefinite because it recites a unit not used for specific heat capacity.  Specifically, the upper limit of 2000 has units of (kg·K), whereas the lower limit of 1000 has units of J/(kg·K).
Further regarding claim 22, the term “step (IV)” (line 5) lacks antecedent basis because there is no step (IV) in the claim upon which claim 22 depends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, and 21 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0257135 (A1) or WO 2017/037522 (A1) to Simancik et al. (“Simancik”).
For brevity, all citations to Simancik will refer to the US publication unless otherwise noted. 
Regarding claim 1, Simancik teaches a method of producing a metal foam.  Title; abstract; para. [0002].  The method includes the following steps: (a) providing a semifinished product in a mold (para. [0013]); and (b) flooding a liquid in the mold, the liquid being at a temperature higher than the temperature of the semifinished product (para. [0014]) (submerging the semi-finished product in a heatable bath comprising a liquid).
The semifinished product contains metal alloy powder (at least one first metal) and foam agent (at least one foaming agent) (semifinished product comprising foamable mixture.  Para. [0016].
In one embodiment, the foaming metal in the semifinished product can be aluminum (100% Al) (main constituent at least 80 wt.% in relation to the quantity of the at least one first metal).  Para. [0023], [0029], [0090].  In another embodiment, the foaming metal is AlSi10 (90% Al) (main constituent at least 80 wt.% in relation to the quantity of the at least one first metal).  Para. [0084].  In another embodiment, the foaming metal is AlMg1Si0.6 (98.4% Al) (main constituent at least 80 wt.% in relation to the quantity of the at least one first metal).  Para. [0088].
The heat from the liquid causes the foam agent in the semifinished product to expand and produce gas pores (heating the semi-finished product in the bath in order to foam the foamable mixture by removing gas from the at least one foaming agent for forming the metal foam).  Para. [0014], [0015].
Regarding claim 10, the foam agent can be TiH2 (foaming agent and blowing agent).  Para. [0029], [0084].
Regarding claim 11, the heat from the liquid causes the foam agent in the semifinished product to expand and produce gas pores.  Para. [0014], [0015].  Thus, the heating step takes place at a temperature that is at least as high as a temperature needed for the foam agent to evolve gas.  
Regarding claim 21, example porosities are 83% (para. [0084]); 80% (para. [0089]); or 78% (para. [0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7, 9, 12, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Simancik, as applied to claim 1 above, and further in view of US 2004/0209107 (A1) to Schwingel et al. (“Schwingel”).
Regarding claims 2, 6, and 7, Simancik does not teach that the semifinished product is a composite structure as claimed.
Schwingel, directed to composite metallic materials and methods of making them, discloses creating a composite by covering a foam mixture (at least one first region formed from a foamable mixture, the at least one first region being foamed or foamable in the composite semi-finished product) with solid metal cover plates (at least one second region formed from at least one second metal in the form of non-foamable full material, the at least one second region formed as a layer on at least part of the surface of the at least one first region).  Abstract; para. [0001], [0019], [0021]; FIG. 2.  The composite material can be a semi-finished product that can be further reshaped and foamed in additional steps.  Para. [0020]; FIGS. 1 and 3.  
Multilayered composite materials utilizing foams have good insulating properties and are lightweight with applications in automotive and aerospace industries as well as for damping and insulation.  Para. [0003].  It would have been obvious to one of ordinary skill in the art to have incorporated a composite semi-finished product in the method Simancik because cover plates would protect the interior metallic foam, permitting it to be used in applications where the foam should not be exposed.
Regarding claims 3 and 4, Schwingel teaches that the cover plate can be the same as the foam core material (at least one first metal) such as aluminum (100% Al) (second metal contains main constituent at least approximately 80 wt.% in relation to the at least one first metal).  Para. [0035]; claim 9.  If the cover plate is the same material as the foam core, then the first metal and second metal would have the same main constituent.
Regarding claim 5, Schwingel teaches that the cover material can be suitably higher than the melting point of the metallic powder of the core layer.  Para. [0034].  Schwingel also teaches an example cover plate outer material of aluminum.  Claim 24.  Relative to a foam mixture (core layer) material of AlSi10 (Simancik at Example 1), the AlSi10 in the foam mixture would have a liquidus temperature of about 600oC and an aluminum cover plate would have a solidus temperature of about 660oC, which is at least 5oC higher.
Regarding claim 9, for a cover plate (at least one second metal) of aluminum (solidus temperature of about 660oC) (Schwingel at claim 24) and a foam agent of TiH2 (foaming agent and blowing agent) (Simancik at para. [0029], [0084]; Schwingel  at para. [0035] and claims 25-26) (gas evolution temperature of about 480oC), the gas evolution temperature is below the solidus temperature of the at least one second metal.
Regarding claim 12, Simancik teaches that the heat from the liquid causes the foam agent in the semifinished product to expand and produce gas pores.  Para. [0014], [0015].  Thus, the heating step takes place at a temperature that is at least as high as a temperature needed for the foam agent to evolve gas.  For a foam agent of TiH2 (foaming agent and blowing agent) (Simancik at para. [0029], [0084]; Schwingel  at para. [0035] and claims 25-26) (gas evolution temperature of about 480oC) and a cover plate (at least one second metal) of aluminum (solidus temperature of about 660oC) (Schwingel at claim 24), the heating necessary to foam would be less than the solidus temperature of the cover plate.   
Regarding claim 20, although Simancik is silent as to the open or closed state of the porosity, Schwingel teaches that foamable mixtures containing metallic powder and gas expanding agents (foaming agent) can be foamed to produce a closed porous foam.  Para. [0019]; claim 1.
Regarding claim 22, Schwingel teaches taking the composite material blank and then reshaping it (shaping the semi-finished product) prior to foaming.  FIG. 3; para. [0033], [0034].

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Simancik, as applied to claim 1 above, and further in view of DE 102010022599 (B3) to Heinrichsdorff et al. (“Heinrichsdorff”) (abstract and computer-generated translation are attached).
Regarding claim 8, Simancik does not teach a foam agent (foaming agent and blowing agent) that meets the claimed properties.
Heinrichsdoff, directed to a method for producing a closed-porous metal foam, teaches selecting blowing agents having a gas release temperature or disintegration temperature that is not more than 120oC lower than the solidus temperature of the metal being foamed.  Para. [0005], [0008] (lines 94-98), [0013].  This difference ensures that the metal foam is reliably formed.  Para. [0005].  Therefore, it would have been obvious to one of ordinary skill in the art to have selected a foam agent having a gas evolution temperature not more than 120oC lower than the solidus temperature of the metal or metal alloy in order to reliably produce a closed-pore foamed product.
Regarding claim 10, Simancik teaches that the foam agent can be TiH2 (foaming agent).  Para. [0029], [0084].  Simancik does not label the TiH2 as a blowing agent.  However, TiH2 is known in the art as a blowing agent.  Heinrichsdorff at para. [0003] (lines 31-33).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simancik, as applied to claim 1 above, and further in view of EP 09827591 (A2) to Seeliger (“Seeliger”) (abstract and computer-generated translation in file as of 06/05/2020).
Regarding claim 13, Simancik does not teach a step of preheating the semifinished product to the claimed temperature.
Seeliger, directed to a method of forming a workpiece with a metal foam layer, teaches preheating a semi-finished product to a temperature below the decomposition temperature of the blowing agent (foaming agent) (overlaps 50-100oC below the foaming temperature) before foaming (before step (II) and/or step (III)).  Title; para. [0007], [0019].  This reduces the cycle time and residence time of the semi-finished product in the mold, and the semi-finished product loses less thermal energy in the mold compared to being in a non-pre-heated state.  Para. [0007].  It would have been obvious to one of ordinary skill in the art to heat the semi-finished product of Simancik to a temperature less than the foaming temperature prior to inserting it into the mold because doing so would conserve energy and make the heating process in the mold more efficient.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Simancik, as applied to claim 1 above, in view of US 5,151,246 to Baumeister et al. (“Baumeister”).
Regarding claim 14, Simancik is silent as to a heating rate of heating the semifinished product to the foaming temperature.
Baumeister, directed to a method of manufacturing foamable metal bodies from a mixture comprising metal powder and gas-splitting propellent powder, teaches that normal heating rate limits for semifinished product during foaming processes are about 1o to 5oC per second (abstract; col. 4, lines 16-23), which falls within the claimed range.  Remaining within this range also lowers cost.  Col. 4, lines 20 and 21.  In some situations, a high heating rate is advantageous such as to achieve small pore size.  Col. 4, lines 16-23.  It would have been obvious to one of ordinary skill in the art to have used the heating rate of Baumeister in order to reduce costs.  Alternatively, it would have been obvious to one of ordinary skill in the art to have used a heating rate higher than the typical limits disclosed in Baumeister in order to produce a foam with small pore diameters.

Allowable Subject Matter
Claims 15-19 are free from prior art rejections.  However, they remain rejected under 35 U.S.C. 112 as noted above. 

Pertinent Prior Art
The following prior art made is made of record and considered pertinent to applicant's disclosure:
Murray et al. (J. L. Murray and A. J. McAlister, "The Al-Si (Aluminum-Silicon) System," Bulletin of Alloy Phase Diagrams, Vol. 5, No. 1, pp. 74-84, 1984) disclose a phase diagram for the Al-Si system including solidus and liquidus lines.  Figs. 1 and 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 24, 2022